Exhibit April 23, 2008 Dear Shareholder: I am pleased to announce that the executive team of Xplore Technologies Corporation (“Xplore” or the “Company”) will host investor presentations at the Harvard Club in New York City on June 5, 2008, from 4:30 p.m. to 6:30 p.m., and on June 6, 2008, from 8:00 a.m. to 10:00 a.m.In addition to providing an update on the progress and status of our initiatives to enhance Xplore’s value, several of our new products will be showcased.This letter is a brief summary of some of the points we plan to address in greater detail at the investor presentations.We believe the Harvard Club meetings will provide you with an opportunity to gain a better understanding of the Company and we encourage your attendance and early registration (please refer to the registration details attached to this letter).1 We believe we have positioned Xplore for significant future revenue growth.Our key initiatives include the following: · New product development · Enhanced focus on military markets · Continued penetration into the Fortune 500/Global 2000 markets · Establishment of key relationships with new suppliers · Completion of our migration to the United States In addition to upgrading our iX104 Tablet PC offering (“iX104”), significant effort is being directed toward the development of several new products to expand Xplore’s addressable market. The first two products, which we plan to release during our current fiscal year, include a rugged notebook and a rugged convertible notebook.Both devices will share a similar form factor and unique casing and design features which should enable these devises to be among the lightest, most technologically advanced rugged mobile computers available. When released to market, we believe these new products will expand Xplore’s addressable market tenfold to over $2 billion annually from its current level of approximately $200 million2. Our iX104 remains a viable product based on its features and attractive 10.4 inch screen size.We plan to build upon its success by releasing an upgraded version that will include a more 1 Similar meetings will be held in other major cities this fall, in case you are unable to attend either of the above mentioned meetings. 2 Venture
